Order filed June 8, 2021




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00163-CV
                                    ____________

   IN THE MATTER OF THE MARRIAGE OF BASIM MOUSILLI AND
                         NOURA SWEED


                     On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-49635

                                    ORDER

         Basim Mousilli filed a notice of appeal in this case on March 25, 2021. To
date, the filing fee of $205.00 has not been paid. No evidence that appellant is
excused by statute or the Texas Rules of Appellate Procedure from paying costs
has been filed. See Tex. R. App. P. 5. Therefore, the court issues the following
order.

         Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before June 18, 2021. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM



Panel Consists of Justices Bourliot, Poissant and Wilson.